Citation Nr: 0628179	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability claimed as a salivary gland tumor.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
throat nodules.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nodule of the right testis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nodules of the legs.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative right inguinal hernia and inguinal lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In August 2006, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appeal on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).

The issues of entitlement to service connection of carcinoma 
of the prostate, salivary gland tumor, nodules of the throat, 
the right testicle and both legs, and postoperative right 
inguinal hernia and inguinal lipoma claimed as residuals of 
exposure to ionizing radiation on a de novo basis are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The July 1986 Board decision denied entitlement to 
service connection for residuals of exposure to ionizing 
radiation claimed as nodules of the throat, the right 
testicle and both legs.

2.  The veteran did not appeal the August 1993 Board decision 
that denied the claims of entitlement to service connection 
for carcinoma of the prostate, salivary gland tumor, nodules 
of the throat, the right testicle and both legs, and 
postoperative right inguinal hernia and inguinal lipoma, 
claimed as residuals of exposure to ionizing radiation. 

3.  The evidence received since the August 1993 Board 
decision bears directly or substantially upon the specific 
matter of entitlement to service connection for carcinoma of 
the prostate, salivary gland tumor, nodules of the throat, 
the right testicle and both legs, and postoperative right 
inguinal hernia and inguinal lipoma claimed as residuals of 
exposure to ionizing radiation, it is not cumulative or 
redundant, and it relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1993 Board decision that denied the veteran's 
claim of entitlement to service connection for carcinoma of 
the prostate, salivary gland tumor, nodules of the throat, 
the right testicle and both legs, and postoperative right 
inguinal hernia and inguinal lipoma claimed as residuals of 
exposure to ionizing radiation is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence having been received since the 
August 1993 Board decision, the claim of entitlement to 
service connection for carcinoma of the prostate, salivary 
gland tumor, nodules of the throat, the right testicle and 
both legs, and postoperative right inguinal hernia and 
inguinal lipoma claimed as residuals of exposure to ionizing 
radiation is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen the claims 
for service connection and to establish service connection 
for the disability.  That was accomplished through the 
comprehensive VCAA notice in May 2003 that substantially 
complied with the necessary content requirements.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  In the 
decision below, the Board has reopened the veteran's claims 
for service connection.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case as to the 
requirements of new and material evidence, no harm or 
prejudice to the appellant has resulted since this 
determination is favorable to the veteran, to this extent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




Analysis

Board decisions are final based on evidence on file and may 
not be revised on the same factual basis.  38 C.F.R. 
§ 20.1100.  The veteran's application, wherein he sought to 
reopen the claims for service connection was received in 
March 2003.  He asserted, in essence, that he was exposed to 
ionizing radiation in service and that recent research had 
established the claimed disorders as possibly radiogenic 
diseases.  

When the Board initially considered this claim for throat 
nodules, right testicle nodule and nodules of the legs in 
July 1986, the evidence consisted of the service medical 
records and information regarding claimed exposure to 
ionizing radiation while stationed at the University of 
Chicago from February 1943 to September 1943.  He submitted a 
news article that referred to a concern regarding multiple 
myeloma from exposure at four university buildings that were 
contaminated with radiation from a World War II atomic bomb 
development project.  He also asserted 52 tons of uranium was 
stored under the university stadium where he performed guard 
duty on a regular basis.  There was also a description of the 
first "atomic reactor" at Stagg Field.  He recalled not 
being issued a dosimeter badge.  

The veteran also asserted exposure to radiation occurred when 
he was in Japan after the war ended.  The service department 
reported that the USS CECIL (APA 96) was in the vicinity of 
Hiro Wan, about 12 miles from Hiroshima, from October 5-11, 
1945 and that given the information for potential radiation 
exposure for Japanese Occupation forces at that time, the 
veteran's potential exposure "would be zero".  The service 
department also stated it did not have access to University 
of Chicago information.  The Defense Nuclear Agency (DNA) 
reported in May 1986 it had no information for the veteran to 
reconstruct a dose estimate.  The veteran also asserted that 
the diagnosis of fungus infection for a skin rash treated in 
military service (records referred to the right axilla and 
the feet) was not correct and that for many years he had a 
rash that resembled burns on parts of his body.   

The record contained a medical statement dated in July 1984 
that referred to a freely moveable nodule on the right 
testicle surface that was noted on a routine examination in 
1946 and had not changed since then, and a 1.0 cm nodular 
swelling in the right upper border angle of the laryngeal 
cartridge that was apparently unchanged since it was found in 
1953 at the time of a tonsillectomy.  

A physician stated in July 1984 that the veteran's various 
problems included a nodule in the neck, fibromata on the 
legs, and testicular nodule.  Another statement mentioned a 
somewhat irregular prostate in 1985 and the tonsillectomy 
diagnosis was hypertrophy due to infection.

The VA medical records included a radiation registry 
examination late in 1984 that noted the veteran's presence in 
Japan was only along the shoreline transporting troops from 
ships.  He had normal testes and a few small nodules and 
hyperpigmentation of the legs.  Further evaluation concluded 
the small neck nodule represented no evidence of significant 
neck pathology.  The urology evaluation of the testicle 
nodule showed a benign epididymal cyst.  According to the 
report, he had no thyroid nodules or thyromegaly.  The final 
assessment was the evaluation did not show any abnormalities 
from nuclear radiation.  A VA examination in March 1985 also 
noted a prostatic nodule and cystocele of the right testicle, 
dermatofibroma and a slight right inguinal hernia.  He had a 
0.5 cm. nodule in the right submental area, which is situated 
inferior to the chin.  1596 Dorland's Illustrated Medical 
Dictionary (28th ed. 1994).    

The Board in July 1986 considered this evidence and RO 
hearing testimony under the applicable law and regulations 
then in effect and concluded the veteran did not suffer from 
throat, right testicle and leg nodules as a result of any 
exposure to ionizing radiation in service.  

He did not appeal the August 1986 RO rating decision that 
denied service connection for a prostate nodule on the basis 
that it was not a radiogenic disease under the version of 
38 C.F.R. § 3.311 then in effect.  The RO issue notice in 
August 1986.  

The veteran submitted evidence of adenocarcinoma of the 
prostate in 1990.  The medical examination at that time was 
unremarkable otherwise.  Dr. M. submitted records showing a 
moderately enlarged prostate on examination in January 1986, 
a negative biopsy in 1988 and prostate cancer confirmed in 
early 1990 after several follow-up evaluations.    

The RO rating decision in June 1991 denied radiation related 
prostate cancer and salivary gland tumor as they were not 
radiogenic diseases, and it also denied again the claims for 
nodules of the legs, throat and the right testicle. 

The RO received a report of VA hospitalization in August 1986 
for right inguinal herniorraphy also noted a 1 cm. cyst of 
the right testicle and in July 1991 it denied service 
connection for right inguinal hernia and right inguinal 
lipoma as secondary to  radiation exposure and on a direct 
basis.  The veteran then introduced medical evidence showing 
dermatofibroma of the right calf in July 1992.

The Board reviewed the matter again in an August 1993 
decision that determined the veteran had not submitted well 
grounded claims with regard to the prostate, claimed salivary 
gland tumor, nodules of the throat, the  right testicle and 
the legs, right inguinal lipoma and right inguinal hernia 
claimed as due to exposure to ionizing radiation.  The Board 
decision noted the record did not substantiate the veteran 
had a radiogenic disease or that he had identified evidence 
that would substantiate the claims as a result of exposure to 
ionizing radiation.  The decision was affirmed on 
reconsideration in September 1994.  The veteran did not 
appeal the Board decision.

In June 2000, he submitted more recent evidence of recurrent 
prostate cancer.  This included an August 1998 summary that 
noted the veteran has having been employed in the "Manhattan 
Project where he was exposed to Plutonium radiation".  A May 
1990 physical examination during hospitalization noted no 
scrotal masses.  

Then, in March 2003, he wrote to the RO requesting that his 
claim for service connected disability for carcinoma of the 
prostate, salivary gland tumor, nodule of the throat, right 
testicle and the legs, and herniorrhaphy residuals be 
reconsidered on the basis that "research in the past 8 or 10 
years shows that these conditions could be caused by exposure 
to radiation." 

He submitted a copy of "The incident at Stagg Field" 
published in the Bulletin of the Atomic Scientists in 1992 by 
its editor which described the project in the early 1940's at 
the University of Chicago that resulted in the first 
controlled release of atomic energy.  

For applications filed after August 29, 2001, as is the 
application to reopen on this matter, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).  The last final denial of the claim was the 
Board determination in August 1993 that denied the veteran's 
application for service connection for service connection 
based on exposure to ionizing radiation.  

"New evidence" is that which is not merely cumulative of 
other evidence of the record.  See Elkins v. West, 12 Vet. 
App. 209, 216 (1999) (en banc).  Evidence is "material" 
where it is relevant to and probative of the issue at hand.  
See Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), overruled 
in part by Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998); but 
see Anglin v. West, 203 F.3d 1343, 1347 (2000) (recognizing 
that the Court's analysis in Evans remained intact save for a 
requirement that new and material evidence be so significant 
as to create a reasonable possibility that the outcome of the 
earlier, final decision would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The evidence is new and 
material as it in essence establishes the potential 
radiogenic etiology for all claimed disorders and there are 
documented events during military service to support his 
contention of exposure that is within the veteran's 
competence to relate.   

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, section 3.156(a) requires that such 
evidence either by itself or in connection with previously 
submitted evidence raise a reasonable possibility of 
substantiating the claim.  This version of the regulation is 
applicable to the appellant's claim since VA received his 
application to reopen the claim in March 2003.  The Board 
must assess the probity of newly submitted evidence before a 
case is reopened.  See Evans, 9 Vet. App. at 283-84 (defining 
materiality as probative of the issues at hand); see also 
Justus, 3 Vet. App. at 513 (classifying credibility and 
weight as issues of fact to be determined after reopening, 
and materiality to be determined before reopening).

In support of his claim to reopen, the appellant submits his 
own statement which essentially relates to current scientific 
and medical evidence linking his claimed disorders to 
ionizing radiation exposure.  He supplements the claim with 
competent evidence showing recurrent prostate cancer.  
Furthermore, the Board cannot overlook that on May 8, 2003, 
the National Research Council (NRC) released a report 
concerning reconstructed dose estimates provided to VA by the 
Defense Threat Reduction Agency (DTRA).  That study found 
that with respect to two types of radioactive particles, the 
currently used methodology underestimates exposure.  In some 
circumstances the under estimation may be by an order of five 
times.  The NRC indicated reconstructed radiation dose 
estimates provided to VA by the DTRA for atmospheric nuclear 
test participants had inaccurate upper bound doses.  
According to the October 2003 letter issued by the Director, 
VA C&P Service the NRC report, issued on May 8, 2003, 
contained findings critical of upper bound radiation doses 
for atmospheric test participants and Hiroshima/Nagasaki 
occupation forces prepared by DTRA.  The VA Compensation and 
Pension Service (VA C&P Service) has determined that updated 
radiation doses for atmospheric test participant cases and 
Japanese Occupation cases must be obtained before referral to 
the C&P Service and advised that the DTRA has revised its 
dose reconstruction process.   

The Board does attach probative value this additional 
evidence since there was a dose estimate for the veteran that 
was based on previously relied on data that would likely have 
underestimated his potential exposure, as he was not a member 
of the Japanese Occupation forces but he was in the Hiroshima 
vicinity.  His claim was primarily grounded on exposure to 
ionizing radiation with respect to all claimed disorders.  
The Board denied the claims based on radiation exposure under 
the version of applicable regulations then in effect, 
deciding, in essence, that none of the claimed disorders were 
on the list of radiogenic diseases.  

Thereafter the regulation was amended effective September 
1994 to give effect to the decision in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) that held applicable law did not 
authorize VA to establish an exclusive list of radiogenic 
conditions for which a claimant might establish entitlement 
to service connection under section 3.311.  The veteran may 
bring a claim having the same factual basis as a previously 
disallowed claim when an intervening and substantive change 
in law or regulation creates a new basis for entitlement to a 
benefit.  Such a claim is treated as a new claim.  See 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994); Routen 
v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998).  The 
representative has argued that all the claims should be 
reopened under this theory.  His claim for prostate cancer 
clearly warrants further development as prostate cancer was 
added to the list of radiogenic diseases.  See 63 Fed. Reg. 
50993 (Sept. 24, 1998).  Thus the evidence he submitted or 
referred to and the information regarding recently revised 
dosimetry data are deemed sufficient to meet the requirements 
of section 3.311(b)(4) and the Board will "reopen" these 
claims accordingly.  The Board is liberally interpreting the 
provisions of section 3.311(b) in concluding the veteran has 
"cited" competent medical evidence that the claimed 
disorders other than prostate cancer are potentially 
radiogenic.  The Board is also accepting for the purposes of 
this decision hat the veteran has the diagnosis for all 
claimed disorders. 

In summary, the appellant supplements the record with his own 
statements of causation, and the record liberally does not 
rule out the circumstances of his military service as a 
factor in the current disabilities.  Thus, he has met the 
threshold burden of submitting new and material evidence in 
order to reopen his claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for carcinoma of the 
prostate, salivary gland tumor, nodules of the throat, the 
right testicle and both legs, and postoperative right 
inguinal hernia and inguinal lipoma claimed as residuals of 
exposure to ionizing radiation are reopened.  The appeal is 
granted to this extent only.


REMAND

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion does require an opinion where, as here, 
there is competent medical evidence establishing the 
existence of prostate cancer and competent evidence he 
suffered an event or injury in service that may be associated 
with symptoms he reported.  See McLendon v. Nicholson, No. 
04-185 (U.S. Vet. App. June 5, 2006), explaining Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  

The claims for various residuals of exposure to ionizing 
radiation require unique development under section 3.311 
since the veteran has established the threshold element of 
potential radiogenicity for his claimed disorders under 
section 3.311(b)(4).  His claim falls under section 
3.311(a)(2)(iii) that provides a clearly outlined series of 
steps to be completed.  The Board must point out that section 
3.311(a)(2)(iii) directs dose determination in a claim such 
as the appellant's.  It requires that a dose estimate is to 
be made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO (emphasis added).  

The development actions must comply with the holding in Earle 
v. Brown, 6 Vet. App. 558 (1994).  The claim as it now stands 
shows the veteran did not participate in a radiation-risk 
activity on the basis of his military duty after World War 
II.  Thus, he was not a radiation-exposed veteran and as a 
result the claim is grounded in 38 C.F.R. § 3.311 rather than 
38 C.F.R. § 3.309(d).  Nor does he claim a specified disease 
listed in section 3.309(d).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for carcinoma of the prostate, salivary 
gland tumor, nodules of the throat, the 
right testicle and both legs, and 
postoperative right inguinal hernia and 
inguinal lipoma.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.

The VBA AMC should also attempt to locate 
any information regarding radiation 
exposure at the University of Chicago 
during the veteran's military training 
that was the basis for the recently 
submitted journal article.  If the 
information is not available, the VBA AMC 
should include a statement for the record 
accounting for the nonavailability.

The veteran should be asked to identify 
the "research" regarding radiogenic 
diseases that he referred to in the March 
17, 2003 letter to the RO to insure that 
all pertinent information is associated 
with the claims file.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

3.  As provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), the VBA AMC should 
insure that all likely sources that may 
contain information of the veteran's 
claimed exposure to radiation have been 
contacted, including the University of 
Chicago and the DTRA.   

If the VBA AMC determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available service records 
regarding his location, sources 
identified by the appellant, and the 
records, information and the veteran's 
statements concerning his exposure, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained. 

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above in regard to any claimed 
disorder, the VBA AMC should adjudicate 
the issues of entitlement to service 
connection for carcinoma of the prostate, 
salivary gland tumor, nodules of the 
throat, the right testicle and both legs, 
and postoperative right inguinal hernia 
and inguinal lipoma, which are claimed as 
residuals of exposure to ionizing 
radiation, on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the VBA 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


